Name: Commission Regulation (EC) No 2400/1999 of 11 November 1999 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 12. 11. 1999L 290/22 COMMISSION REGULATION (EC) No 2400/1999 of 11 November 1999 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular the second paragraph of Article 13 (3) thereof, (1) Whereas Article 13 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for these products within the Community may be covered by an export refund; (2) Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below; (3) Whereas, in the case of products falling within CN code 0210 19 81, the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these codes and of the foreseeable trend of production costs on the world market; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within CN code 0210 19 81; (4) Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within CN codes 1601 00 and 1602, the refund for these products should be fixed so as to take this situation into account; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations; (5) Whereas Article 13 of Regulation (EEC) No 2759/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1(1) of Regulation (EEC) No 2759/75 according to destina- tion; (6) Whereas the refunds should be fixed taking account of the amendments to the refund nomenclature established by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1230/1999 (4); (7) Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The list of products on which the export refund specified in Article 13 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 12 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. (3) OJ L 366, 24.12.1987, p. 1. (2) OJ L 349, 31.12.1994, p. 105. (4) OJ L 149, 16.6.1999, p. 3. EN Official Journal of the European Communities12. 11. 1999 L 290/23 (EUR/100 kg net weight) Product code Destinationof refund (1) Amount of refund (EUR/100 kg net weight) Product code Destinationof refund (1) Amount of refund ANNEX to the Commission Regulation of 11 November 1999 fixing the export refunds on pigmeat 0203 11 10 9000 01 15,00 02 40,00 0203 12 11 9100 01 15,00 02 40,00 0203 12 19 9100 01 15,00 02 40,00 0203 19 11 9100 01 15,00 02 40,00 0203 19 13 9100 01 15,00 02 40,00 0203 19 15 9100 01 10,00 02 25,00 0203 19 55 9110 01 15,00 02 40,00 0203 19 55 9310 01 10,00 02 25,00 0203 21 10 9000 01 15,00 02 40,00 0203 22 11 9100 01 15,00 02 40,00 0203 22 19 9100 01 15,00 02 40,00 0203 29 11 9100 01 15,00 02 40,00 0203 29 13 9100 01 15,00 02 40,00 0203 29 15 9100 01 10,00 02 25,00 0203 29 55 9110 01 15,00 02 40,00 0210 11 31 9110 04 90,00 0210 11 31 9910 04 90,00 0210 12 19 9100 04 20,00 0210 19 81 9100 04 95,00 0210 19 81 9300 04 76,00 1601 00 91 9000 04 28,00 03 50,00 1601 00 99 9110 04 25,00 03 40,00 1602 41 10 9210 04 62,00 1602 42 10 9210 04 34,00 03 50,00 1602 49 19 9120 04 25,00 03 45,00 (1) The destinations are as follows: 01 Poland, Czech Republic, Slovak Republic, Hungary, Romania, Bulgaria, Slovenia, Latvia, Lithuania, Estonia 02 All destinations except those of 01 03 Russia 04 All destinations NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87.